           Case 1:19-vv-01105-UNJ Document 18 Filed 08/13/20 Page 1 of 2




In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                        Filed: June 15, 2020

* * * * * * * * * * * * * *                *
JEREMEY MORGAN,                            *       No. 19-1105V
                                           *
              Petitioner,                  *       Special Master Sanders
                                           *
 v.                                        *
                                           *
SECRETARY OF HEALTH                        *       Ruling on Entitlement; Conceded;
AND HUMAN SERVICES,                        *       Influenza (“flu”) Vaccine; Guillain-Barré
                                           *       Syndrome (“GBS”)
              Respondent.                  *
* * * * * * * * * * * * * * *
David J. Carney, Green & Schafle, LLC, Philadelphia, PA, for Petitioner.
Dhairya D. Jani, United States Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On July 30, 2019, Jeremy Morgan (“Petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program (“the Program”). Pet. at 1, ECF No. 1; 42
U.S.C. § 300aa-10 to -34 (2012). Petitioner alleges that he developed Guillain-Barré syndrome
(“GBS”) as a result of the influenza (“flu”) vaccine he received on November 2, 2018. Pet. at 1.

        On May 26, 2020, Respondent file a report pursuant to Vaccine Rule 4(c) in which he
concedes that Petitioner is entitled to compensation in this case. Resp’t’s Report at 5, ECF No.
13. Specifically, Respondent wrote that it is his “position that [P]etitioner has satisfied the criteria
set forth in the Vaccine Injury Table and Qualifications and Aids to Interpretation[]” for a flu-GBS
claim. Id. (citing 42 C.F.R. §§ 100.3(a)(XIV)(D), 100.3(c)(15)).




1
  This decision shall be posted on the United States Court of Federal Claims’ website, in accordance with
the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the Decision will be available to anyone with access to
the Internet. In accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete
medical or other information that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the
rule requirement, a motion for redaction must include a proposed redacted decision. If, upon review, I agree
that the identified material fits within the requirements of that provision, such material will be deleted from
public access.
         Case 1:19-vv-01105-UNJ Document 18 Filed 08/13/20 Page 2 of 2




        A special master may determine whether a petitioner is entitled to compensation based
upon the record. A hearing is not required. § 300aa-13; Vaccine Rule 8(d). In light of Respondent's
concession and my review of the record, I find that Petitioner is entitled to compensation. This
matter shall now proceed to the damages phase.

       IT IS SO ORDERED.
                                             s/Herbrina D. Sanders
                                             Herbrina D. Sanders
                                             Special Master




                                                2
